Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
2.	Claims 1-20 are all the claims.
3.	Claims 1 and 9 are amended in the response of 12/22/2020.
4.	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2020.
5.	Claims 1-10 are all the claims under examination. 

Information Disclosure Statement
6.	The IDS of 12/22/2020 has been considered and entered. The initialed and dated 1449 form is attached.


Withdrawal of Objection
Claim Objections
7.	The objection to Claims 1-10 because of informalities is withdrawn. 
Applicants have amended the claims to bring them into more proper language format. 

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph

8.	The rejection of Claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.
“e) (ii)” Applicants have amended Claim 9 to address the outstanding grounds for rejection as to what portions of the intein protein comprise the “Ic” and “In” and are the minimal essential structures to perform the association depicted in Figure 2. 

“a)” Applicants have amended Claim 1 to address the outstanding grounds for rejection as to what the attachment means for the portion A antibody to the portion B antibody once the Ic and the In have been cleaved by trans-splicing, in vitro by way of a the presence of a hinge.
“b)” The rejection of Claims 1 and 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements for the knobs-in-holes (KIH) features in the CH3 domain of the first polynucleotide sequence and encoding the portion A antibody comprising the KIH feature is withdrawn.


“c)” The rejection of Claim 9 for the recitation “a split intein” to is withdrawn in view of the amendment to include the Ic and the In comprising the intein.

Conclusion
9.	Claims 1-10 are allowed.
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643